NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  CARL BERNARD BRANSON, Petitioner.

                         No. 1 CA-CR 18-0640 PRPC
                              FILED 1-24-2019


    Petition for Review from the Superior Court in Maricopa County
                           No. CR1997-014246
                   The Honorable Mark H. Brain, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Carl Bernard Branson, Kingman
Petitioner



                       MEMORANDUM DECISION

Presiding Judge James B. Morse Jr., Judge Jon W. Thompson, and Vice Chief
Judge Peter B. Swann delivered the decision of the Court.
                            STATE v. BRANSON
                            Decision of the Court

PER CURIAM:

¶1            Petitioner Carl Bernard Branson seeks review of the superior
court's order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner's sixth
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2